
	
		I
		111th CONGRESS
		1st Session
		H. R. 444
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Rush (for
			 himself, Mrs. Emerson, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 340B of the Public Health
		  Service Act to revise and expand the drug discount program under that section
		  to improve the provision of discounts on drug purchases for certain safety net
		  providers.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the 340B Program Improvement and Integrity Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Expanded participation in 340B program.
					Sec. 3. Extension of discounts to inpatient drugs.
					Sec. 4. Improvements to 340B program integrity.
					Sec. 5. Other improvements in 340B program.
					Sec. 6. Effective dates.
				
			2.Expanded
			 participation in 340B program
			(a)Expansion of
			 Covered Entities Receiving Discounted PricesSection 340B(a)(4)
			 of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at
			 the end the following new subparagraphs:
				
					(M)A children’s
				hospital excluded from the Medicare prospective payment system pursuant to
				section 1886(d)(1)(B)(iii) of the Social Security
				Act (42 U.S.C. 1395ww(d)(1)(B)(iii)) which would meet the
				requirements of subsection (a)(4)(L), including the disproportionate share
				adjustment percentage requirement under clause (ii), if the hospital were a
				subsection (d) hospital as defined by Section 1886(d)(1)(B) of the
				Social Security Act.
					(N)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act (42 U.S.C.
				1395i–4(c)(2)).
					(O)An entity
				receiving funds under title V of the Social
				Security Act (relating to maternal and child health) for the
				provision of health services.
					(P)An entity
				receiving funds under subpart I of part B of title XIX of the
				Public Health Service Act (relating
				to comprehensive mental health services) for the provision of community mental
				health services.
					(Q)An entity
				receiving funds under subpart II of such part B (relating to the prevention and
				treatment of substance abuse) for the provision of treatment services for
				substance abuse.
					(R)An entity that is
				a Medicare-dependent, small rural hospital (as defined in section
				1886(d)(5)(G)(iv) of the Social Security
				Act).
					(S)An entity that is
				a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of the
				Social Security Act).
					(T)An entity that is
				classified as a rural referral center under section 1886(d)(5)(C) of the
				Social Security
				Act.
					.
			(b)Prohibition on
			 Group Purchasing ArrangementsSection 340B(a) of such Act (42
			 U.S.C. 256b(a)) is amended—
				(1)in paragraph
			 (4)(L)—
					(A)by adding
			 and at the end of clause (i);
					(B)by striking
			 ; and at the end of clause (ii) and inserting a period;
			 and
					(C)by striking
			 clause (iii);
					(2)in subsection
			 (a)(5), by redesignating the subparagraphs (C) and (D) as subparagraphs (D) and
			 (E), respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
					
						(C)Prohibiting use
				of group purchasing arrangements
							(i)A
				hospital described in subparagraph (L), (M), (N), (R), (S), or (T) of
				subsection (a)(4) shall not obtain covered outpatient drugs through a group
				purchasing organization or other group purchasing arrangement, except as
				permitted or provided pursuant to clause (ii) or (iii).
							(ii)Clause (i) shall
				not apply to drugs purchased for inpatient use.
							(iii)The Secretary
				shall establish reasonable exceptions to the requirement of clause (i)—
								(I)with respect to a
				covered outpatient drug that is unavailable to be purchased through the program
				under this section due to a drug shortage problem, manufacturer noncompliance,
				or any other reason beyond the hospital’s control;
								(II)to facilitate
				generic substitution when a generic covered outpatient drug is available at a
				lower price; and
								(III)to reduce in
				other ways the administrative burdens of managing both inventories of drugs
				obtained under this section and not under this section, if such exception does
				not create a duplicate discount problem in violation of subparagraph (A) or a
				diversion problem in violation of subparagraph
				(B).
								.
				3.Extension of
			 discounts to inpatient drugs
			(a)In
			 GeneralSection 340B of the Public
			 Health Service Act (42 U.S.C. 256b) is amended—
				(1)in subsection
			 (b)—
					(A)by designating
			 the matter beginning In this section  as a paragraph (1) with
			 the heading In
			 general; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Covered
				drugIn this section, the term covered drug—
								(A)means a covered
				outpatient drug (as defined in section 1927(k)(2) of the
				Social Security Act); and
								(B)includes,
				notwithstanding the section 1927(k)(3)(A) of such Act, a drug used in
				connection with an inpatient or outpatient service provided by a hospital
				described in subparagraph (L), (M), (N), (R), (S), or (T) of subsection (a)(4)
				that is enrolled to participate in the drug discount program under this
				section.
								;
				and
					(2)in paragraphs
			 (5), (7), and (9) of subsection (a), by striking outpatient each
			 place it appears.
				(b)Medicaid
			 Credits on Inpatient DrugsSubsection (c) of section 340B of the
			 Public Health Service Act (42 U.S.C.
			 256b(c)) is replaced as follows:
				
					(c)Medicaid
				Credits on Inpatient Drugs
						(1)In
				generalFor the cost reporting period covered by the most
				recently filed Medicare cost report under title XVIII of the
				Social Security Act, a hospital
				described in subparagraph (L), (M), (N), (R), (S), or (T) of subsection (a)(4)
				and enrolled to participate in the drug discount program under this section
				shall provide to each State under its plan under title XIX of such Act—
							(A)a credit on the
				estimated annual costs to such hospital of single source and innovator multiple
				source drugs provided to Medicaid recipients for inpatient use; and
							(B)a credit on the
				estimated annual costs to such hospital of noninnovator multiple source drugs
				provided to Medicaid recipients for inpatient use.
							(2)Amount of
				credits
							(A)Single source
				and innovator multiple source drugsFor purposes of paragraph
				(1)(A)—
								(i)the credit under
				such paragraph shall be equal to the product of—
									(I)the annual value
				of single source and innovator multiple source drugs purchased under this
				section by the hospital based on the drugs’ average manufacturer price;
									(II)the estimated
				percentage of the hospital’s drug purchases attributable to Medicaid recipients
				for inpatient use; and
									(III)the minimum
				rebate percentage described in section 1927(c)(1)(B) of the
				Social Security Act;
									(ii)the reference in
				clause (i)(I) to the annual value of single source and innovator multiple
				source drugs purchased under this section by the hospital based on the drugs’
				average manufacturer price shall be equal to the sum of—
									(I)the annual
				quantity of each single source and innovator multiple source drug purchased
				during the cost reporting period, multiplied by
									(II)the average
				manufacturer price for that drug;
									(iii)the reference
				in clause (i)(II) to the estimated percentage of the hospital’s drug purchases
				attributable to Medicaid recipients for inpatient use; shall be equal
				to—
									(I)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report, divided by
									(II)total drug
				charges reported on the cost report; and
									(iv)the terms
				single source drug and innovator multiple source drug
				have the meanings given such terms in section 1927(k)(7) of the
				Social Security Act.
								(B)Noninnovator
				multiple source drugsFor purposes of subparagraph (1)(B)—
								(i)the credit under
				such paragraph shall be equal to the product of—
									(I)the annual value
				of noninnovator multiple source drugs purchased under this section by the
				hospital based on the drugs’ average manufacturer price;
									(II)the estimated
				percentage of the hospital’s drug purchases attributable to Medicaid recipients
				for inpatient use; and
									(III)the applicable
				percentage as defined in section 1927(c)(3)(B) of the
				Social Security Act;
									(ii)the reference in
				clause (i)(I) to the annual value of noninnovator multiple source drugs
				purchased under this section by the hospital based on the drugs’ average
				manufacturer price shall be equal to the sum of—
									(I)the annual
				quantity of each noninnovator multiple source drug purchased during the cost
				reporting period, multiplied by
									(II)the average
				manufacturer price for that drug;
									(iii)the reference
				in clause (i)(II) to the estimated percentage of the hospital’s drug purchases
				attributable to Medicaid recipients for inpatient use shall be equal to—
									(I)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report, divided by
									(II)total drug
				charges reported on the cost report; and
									(iv)the term
				noninnovator multiple source drug has the meaning given such term
				in section 1927(k)(7) of the Social Security
				Act.
								(3)Calculation of
				credits
							(A)In
				generalNot later than 30 days after receiving the information
				specified in subparagraph (B), the State shall calculate the credits owed by
				the hospital under paragraph (1) and provide the hospital with both the amounts
				and an explanation of how it calculated the credits. In performing the
				calculations specified in paragraphs (2)(A)(ii) and (2)(B)(ii), the State shall
				use the average manufacturer price applicable to the calendar quarter in which
				the drug was purchased by the hospital.
							(B)Hospital
				provision of informationNot later than 30 days after the date of
				the filing of the hospital’s most recently filed Medicare cost report, the
				hospital shall provide the State with the information described in paragraphs
				(2)(A)(ii) and (2)(B)(ii). With respect to each drug purchased during the cost
				reporting period, the hospital shall provide the dosage form, strength, package
				size, date of purchase and the number of units purchased.
							(4)Payment
				deadlineThe credits provided by a hospital under paragraph (1)
				shall be paid within 60 days after receiving the information specified in
				paragraph (3)(A).
						(5)Opt
				outA hospital shall not be required to provide the Medicaid
				credit required under paragraph (1) if—
							(A)it can
				demonstrate to the State that it will lose reimbursement under the State plan
				resulting from the extension of discounts to inpatient drugs under subsection
				(b)(2) and that the loss of reimbursement will exceed the amount of the credit
				otherwise owed by the hospital; or
							(B)the hospital and
				State agree to an alternative arrangement.
							Any
				dispute between the hospital and the State under this paragraph shall be
				adjudicated through the administrative dispute resolution process under this
				section.(6)Offset against
				medical assistanceAmounts received by a State under this
				subsection in any quarter shall be considered to be a reduction in the amount
				expended under the State plan in the quarter for medical assistance for
				purposes of section 1903(a)(1) of the Social
				Security
				Act.
						.
			(c)Conforming
			 AmendmentsSection 1927 of the Social Security Act (42 U.S.C. 1396r–8), is
			 amended—
				(1)in subsection
			 (a)(5)(A), by striking covered outpatient drugs and inserting
			 covered drugs (as defined in section 340B(b)(2) of the
			 Public Health Service
			 Act);
				(2)by striking
			 subsection (a)(5)(D) in its entirety;
				(3)in subsection
			 (c)(1)(C)(i), by redesignating subclauses (II) through (IV) as subclauses (III)
			 through (V), respectively and by inserting after subclause (I) the following
			 new subclause:
					
						(II)any prices
				charged for a covered drug as defined in section 340B(b)(2) of the Public
				Health Service Act;
						;
				and
				(4)in subsection
			 (k)(1)—
					(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (D); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)Calculation for
				covered drugsWith respect to a covered drug (as defined in
				section 340B(b)(2) of the Public Health Service
				Act), the average manufacturer price shall be determined in
				accordance with subparagraph (A) except that, in the event a covered drug is
				not distributed to the retail pharmacy class of trade, it shall mean the
				average price paid to the manufacturer for the drug in the United States by
				wholesalers for drugs distributed to the acute care class of trade, after
				deducting customary prompt pay
				discounts.
							.
					4.Improvements to
			 340B program integrity
			(a)Integrity
			 ImprovementsSubsection (d) of section 340B of the
			 Public Health Service Act (42 U.S.C.
			 256b) is replaced as follows:
				
					(d)Improvements in
				Program Integrity
						(1)Manufacturer
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by manufacturers with
				the requirements of this section in order to prevent overcharges and other
				violations of the discounted pricing requirements specified in this
				section.
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development
				of a system to enable the Secretary to verify the accuracy of ceiling prices
				calculated by manufacturers under subsection (a)(1) and charged to covered
				entities, which shall include the following:
									(I)Developing and
				publishing through an appropriate policy or regulatory issuance, precisely
				defined standards and methodology for the calculation of ceiling prices under
				such subsection.
									(II)Comparing
				regularly the ceiling prices calculated by the Secretary with the quarterly
				pricing data that is reported by manufacturers to the Secretary.
									(III)Performing spot
				checks of sales transactions by covered entities.
									(IV)Inquiring into
				the cause of any pricing discrepancies that may be identified and either
				taking, or requiring manufacturers to take, such corrective action as is
				appropriate in response to such price discrepancies.
									(ii)The
				establishment of procedures for manufacturers to issue refunds to covered
				entities in the event that there is an overcharge by the manufacturers,
				including the following:
									(I)Providing the
				Secretary with an explanation of why and how the overcharge occurred, how the
				refunds will be calculated, and to whom the refunds will be issued.
									(II)Oversight by the
				Secretary to ensure that the refunds are issued accurately and within a
				reasonable period of time, both in routine instances of retroactive adjustment
				to relevant pricing data and exceptional circumstances such as erroneous or
				intentional overcharging for covered drugs.
									(iii)The provision
				of access through the Internet website of the Department of Health and Human
				Services to the applicable ceiling prices for covered drugs as calculated and
				verified by the Secretary in accordance with this section, in a manner (such as
				through the use of password protection) that limits such access to covered
				entities and adequately assures security and protection of privileged pricing
				data from unauthorized re-disclosure.
								(iv)The development
				of a mechanism by which—
									(I)rebates and other
				discounts provided by manufacturers to other purchasers subsequent to the sale
				of covered drugs to covered entities are reported to the Secretary; and
									(II)appropriate
				credits and refunds are issued to covered entities if such discounts or rebates
				have the effect of lowering the applicable ceiling price for the relevant
				quarter for the drugs involved.
									(v)Selective
				auditing of manufacturers and wholesalers to ensure the integrity of the drug
				discount program under this section.
								(vi)The imposition
				of sanctions in the form of civil monetary penalties, which—
									(I)shall be assessed
				according to standards established in regulations to be promulgated by the
				Secretary within 180 days of enactment of this subsection;
									(II)shall not exceed
				$5,000 for each instance of overcharging a covered entity that may have
				occurred; and
									(III)shall apply to
				any manufacturer with an agreement under this section that knowingly and
				intentionally charges a covered entity a price for purchase of a drug that
				exceeds the maximum applicable price under subsection (a)(1).
									(2)Covered entity
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by covered entities with
				the requirements of this section in order to prevent diversion and violations
				of the duplicate discount provision and other requirements specified under
				subsection (a)(5).
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development
				of procedures to enable and require covered entities to regularly update (at
				least annually) the information on the Internet website of the Department of
				Health and Human Services relating to this section.
								(ii)The development
				of a system for the Secretary to verify the accuracy of information regarding
				covered entities that is listed on the website described in clause (i).
								(iii)The development
				of more detailed guidance describing methodologies and options available to
				covered entities for billing covered drugs to State Medicaid agencies in a
				manner that avoids duplicate discounts pursuant to subsection (a)(5)(A).
								(iv)The
				establishment of a single, universal, and standardized identification system by
				which each covered entity site can be identified by manufacturers,
				distributors, covered entities, and the Secretary for purposes of facilitating
				the ordering, purchasing, and delivery of covered drugs under this section,
				including the processing of chargebacks for such drugs.
								(v)The imposition of
				sanctions, in appropriate cases as determined by the Secretary, additional to
				those to which covered entities are subject under subparagraph (a)(5)(E),
				through one or more of the following actions:
									(I)Where a covered
				entity knowingly and intentionally violates subparagraph (a)(5)(B), the covered
				entity shall be required to pay a monetary penalty to a manufacturer or
				manufacturers in the form of interest on sums for which the covered entity is
				found liable under paragraph (a)(5)(E), such interest to be compounded monthly
				and equal to the current short term interest rate as determined by the Federal
				Reserve for the time period for which the covered entity is liable.
									(II)Where the
				Secretary determines a violation of subparagraph (a)(5)(B) was systematic and
				egregious as well as knowing and intentional, removing the covered entity from
				the drug discount program under this section and disqualifying the entity from
				re-entry into such program for a reasonable period of time to be determined by
				the Secretary.
									(III)Referring
				matters to appropriate Federal authorities within the Food and Drug
				Administration, the Office of Inspector General of Department of Health and
				Human Services, or other Federal agencies for consideration of appropriate
				action under other Federal statutes, such as the Prescription Drug Marketing
				Act (21 U.S.C. 353).
									(3)Administrative
				dispute resolution process
							(A)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall promulgate regulations to establish and
				implement an administrative process for the resolution of claims by covered
				entities that they have been overcharged for drugs purchased under this
				section, and claims by manufacturers, after the conduct of audits as authorized
				by subsection (a)(5)(D), of violations of subsections (a)(5)(A) or (a)(5)(B),
				including appropriate procedures for the provision of remedies and enforcement
				of determinations made pursuant to such process through mechanisms and
				sanctions described in paragraphs (1)(B) and (2)(B).
							(B)Deadlines and
				proceduresRegulations promulgated by the Secretary under
				subparagraph (A) shall—
								(i)designate or
				establish a decisionmaking official or decisionmaking body within the
				Department of Health and Human Services to be responsible for reviewing and
				finally resolving claims by covered entities that they have been charged prices
				for covered drugs in excess of the ceiling price described in subsection
				(a)(1), and claims by manufacturers that violations of subsection (a)(5)(A) or
				(a)(5)(B) have occurred;
								(ii)establish such
				deadlines and procedures as may be necessary to ensure that claims shall be
				resolved fairly, efficiently, and expeditiously;
								(iii)establish
				procedures by which a covered entity may discover and obtain such information
				and documents from manufacturers and third parties as may be relevant to
				demonstrate the merits of a claim that charges for a manufacturer’s product
				have exceeded the applicable ceiling price under this section, and may submit
				such documents and information to the administrative official or body
				responsible for adjudicating such claim;
								(iv)require that a
				manufacturer must conduct an audit of a covered entity pursuant to subsection
				(a)(5)(D) as a prerequisite to initiating administrative dispute resolution
				proceedings against a covered entity;
								(v)permit the
				official or body designated in clause (i), at the request of a manufacturer or
				manufacturers, to consolidate claims brought by more than one manufacturer
				against the same covered entity where, in the judgment of such official or
				body, consolidation is appropriate and consistent with the goals of fairness
				and economy of resources; and
								(vi)include
				provisions and procedures to permit multiple covered entities to jointly assert
				claims of overcharges by the same manufacturer for the same drug or drugs in
				one administrative proceeding, and permit such claims to be asserted on behalf
				of covered entities by associations or organizations representing the interests
				of such covered entities and of which the covered entities are members.
								(C)Finality of
				administrative resolutionThe administrative resolution of a
				claim or claims under the regulations promulgated under subparagraph (A) shall
				be a final agency decision and shall be binding upon the parties involved,
				unless invalidated by an order of a court of competent jurisdiction.
							(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for fiscal year 2010
				and each succeeding fiscal
				year.
						.
			(b)Conforming
			 AmendmentsSection 340B(a) of such Act (42 U.S.C. 256b(a)) is
			 amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: Each such agreement shall
			 require that the manufacturer furnish the Secretary with reports, on a
			 quarterly basis, of the price for each covered drug subject to the agreement
			 that, according to the manufacturer, represents the maximum price that covered
			 entities may permissibly be required to pay for the drug (referred to in this
			 section as the ceiling price), and shall require that the
			 manufacturer offer each covered entity covered drugs for purchase at or below
			 the applicable ceiling price if such drug is made available to any other
			 purchaser at any price.; and
				(2)in the first
			 sentence of subsection (a)(5)(E), as redesignated by section 2(b), by inserting
			 after audit as described in subparagraph (D) and  after
			 finds,.
				5.Other
			 improvements in 340B programSection 340B of the
			 Public Health Service Act (42 U.S.C.
			 256b), as amended by section 4(a), is further amended by adding at the end the
			 following new subsections:
			
				(f)Use of Multiple
				Contract Pharmacies PermittedNothing in this section shall be
				construed as prohibiting a covered entity from entering into contracts with
				more than one pharmacy for the provision of covered drugs, including such a
				contract that supplements the use of an in-house pharmacy arrangement or as
				requiring the approval of the Secretary for entering into such a
				contract.
				(g)Intra-Agency
				CoordinationThe Secretary shall establish specific measures,
				policies, and procedures to ensure effective communication and coordination
				between the Centers for Medicare & Medicaid Services and the Health
				Resources and Services Administration with respect to all agency actions and
				all aspects of policy and administration affecting or pertaining to the drug
				discount program under this section and in which the functions and
				responsibilities of those agency components are interrelated or interdependent,
				including by establishment of a permanent working group, composed of
				representatives of both the Health Resources and Services Administration and
				the Centers for Medicare & Medicaid Services, to identify and oversee
				matters requiring such
				coordination.
				.
		6.Effective
			 dates
			(a)In
			 generalThe amendments made by this Act shall take effect on
			 January 1, 2010, and shall apply to drugs purchased on or after January 1,
			 2010.
			(b)EffectivenessThe
			 amendments made by this Act shall be effective, and shall be taken into account
			 in determining whether a manufacturer is deemed to meet the requirements of
			 section 340B(a) of the Public Health Service
			 Act (42 U.S.C. 256b(a)) and of section 1927(a)(5) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(a)(5)), notwithstanding any other provision of law.
			
